An Appeale from a verdict and Judgmt Given for ye Deft att a Court of Sessions held att Gravesend in June last on a Debt of forty five pounds Due by bill from the sd Deft to one Peter Belieu and Assigned the Appealt Payable att three payments in wheate, Rye or Tobacco with six Per Cent Interest per Annum as by the bill pro*6duced and read in Court. The proceedings of the Court of Sessions read and Partyes fully heard. The Court Reverse the said Judgmt and Adjudge the Deft to Sattisfie and pay to the Appealt the said Debt with Interrest according to bill in six months time and ye Cost of this Court.